             Case 3:20-cv-01816   Document 19    Filed 10/21/20    Page 1 of 4




Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Fax: (541) 434-6494
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION
NORTHWEST CENTER FOR                                              No. 3:20-cv-01816
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                          STANDING DECLARATION OF
CASCADIA WILDLANDS, NEIGHBORS                           JAMIE PANG-SOUTH
FOR CLEAN AIR, AND 350PDX,
                                   Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; CHAD WOLF, in his capacity
as Acting Secretary, U.S. Department of
Homeland Security,
                                 Defendants.

Page 1 - STANDING DECLARATION OF JAMIE PANG-SOUTH
             Case 3:20-cv-01816       Document 19        Filed 10/21/20     Page 2 of 4




I, Jamie Pang-South, declare as follows:
       1.      I submit this declaration in support of the Plaintiffs’ Complaint under the National
Environmental Policy Act (“NEPA”).
       2.      I have personal knowledge of the facts and statements contained herein and, if
called as a witness, could and would competently testify thereto.
       3.      I have been a supporter, volunteer, and board member of 350PDX since August
2019. In my capacity, I am in the Governance Committee which oversees the operations of
350PDX, the Board Recruitment Committee, and I have overseen or otherwise been involved in
the board and organization’s general support work.
       4.      As an environmental activist, I have participated in dozens of marches and
protests over the years, including climate marches as of March, prior to the COVID-19
shutdowns.
       5.      I live in Clackamas County, Oregon.
       6.      350PDX nonprofit whose primary mission is to build a diverse grassroots
movement to address the causes of climate change through justice-based solutions by inspiring,
training and mobilizing people to act. We have over 8000 members and supporters throughout
the Portland metro region, and over 200 active volunteers who participate in trainings, protests,
marches, public hearings, and other forms of civic engagement.
       7.      350PDX is a grassroots, volunteer lead organization that works at the intersection
of climate justice, environmental justice, and racial justice in support of diverse frontline
communities most disproportionately impacted by climate change and fossil field development.
We are currently running six campaigns including a Fossil Fuel Resistance Campaign and Chase
Bank Divest (from fossil fuels) Campaign which uses direct action and protesting as a key
tactic, and a Justice, Diversity, Equity, and Inclusion Campaign (“JEDI”).
       8.      In 2019-20 the 350PDX JEDI Committee, a special committee made up of board
members, staff, and volunteers, specifically worked with an external consultant to develop our
JEDI plan for the next three years. Our plan to root out white supremacy within the
environmental and climate movement, and create a welcoming, accessible and diverse

Page 2 - STANDING DECLARATION OF JAMIE PANG-SOUTH
             Case 3:20-cv-01816       Document 19       Filed 10/21/20     Page 3 of 4




organization for all. 350PDX is dedicated to this work, and investing organizational resources
including money, staff time behind it.
       9.      As a volunteer-led organization, 350PDX has multiple volunteer teams which
specialize in different things. Specifically, we have a County/City Watchdog team which formed
in August 2019 to dedicate to watchdogging our local climate policies which helps support our
various campaigns with direct action and civic engagement.
       10.     In July 2020, we formed the Solidarity Team, whose primary purpose is to work
at the intersections of racial, social, economic, and environmental justice and to mobilize
members of the climate movement to take action with others in support of racial justice,
indigenous sovereignty, immigrant justice, and global solidarity. Among other things, the
Solidarity Team supports our volunteers in attending and aiding Black Lives Matter protests and
events. We recognize that we cannot fight the disproportionate climate change impacts on
poorer communities of color until systemic racism, which has prevented these communities from
climate resiliency, is addressed.
       11.     Throughout the late spring and summer, in the wake of George Floyd’s death,
350PDX staff, activists and volunteers participated in multiple protests supporting Black Lives
Matter in downtown Portland. Participating and encouraging our volunteers and activists to
protest is part of the work involved with our JEDI plan to root out white supremacy.
       12.      Direct action, protesting, and being able to lawfully engage in democratic
demonstrations and First Amendment rights is a core component of 350 PDX’s work.
       13.     I believe that the federal government's continued and repeated use of tear gas and
other aerosols, and the lack of information and analysis surrounding its health effects harms the
health of 350 PDX members, activists and volunteers, and negatively impacts their ability to
participate in their First Amendment right to protest. I also believe this negatively impacts
our democracy which allows for such civic engagement.
       14.     If the federal government completes a NEPA analysis of the use of tear gas and
other crowd control weapons on human health and the environment, I believe they may make
better, more informed choices about their use of such weapons-- perhaps choices that would

Page 3 - STANDING DECLARATION OF JAMIE PANG-SOUTH
              Case 3:20-cv-01816       Document 19        Filed 10/21/20      Page 4 of 4




protect the health and safety of the general public. It is my hope that an analysis would
discourage them from deploying these harmful chemicals.
        15.     350PDX has definite plans to continue to exercise our first amendment rights and
engage in protests for social justice in Portland.
        16.     350PDX has dedicated organization time and resources to this matter, and will
continue to do so, including retaining counsel to represent its interests in this litigation.
        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.
        Executed this 14th day of October, 2020.




                                                               Jamie Pang South




Page 4 - STANDING DECLARATION OF JAMIE PANG-SOUTH
